Citation Nr: 1314045	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  07-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date prior to December 15, 1993 for the award of service connection for posttraumatic stress disorder (PTSD) with a panic disorder and obsessive compulsive features.  

(The issue of whether the October 1, 2008 Board decision denying an effective date prior to December 15, 1993 for the award of service connection for PTSD with a panic disorder and obsessive compulsive features should be revised or reversed on the grounds of clear and unmistakable error (CUE) is the subject of a separate Board of Veterans' Appeals (Board) decision.)  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

In its October 1, 2008 decision, the Board noted that the appellant had, in June 2005, filed a "freestanding claim for an earlier effective date" for the award of service connection for PTSD and "perfected an appeal as to that issue."  (The appeal followed a September 2005 rating decision.)  The Board also found that the appellant had appealed from a September 2006 rating decision that had awarded an earlier effective date.  Without addressing the appeal perfected with respect to the September 2005 decision, the Board then denied an effective date prior to December 15, 1993 for the award of service connection for PTSD with a panic disorder and obsessive compulsive features.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that there is no such freestanding claim as a "claim for an earlier effective date."  The Court's decision preceded the October 1, 2008 Board decision.  

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  

In accordance with the Court's holding in Rudd, there was no claim or other allegation of fact or law upon which relief may have been granted with respect to the June 2005 claim at the time of the Board's October 1, 2008 decision.  Accordingly, the Board's decision will be vacated.  


ORDER TO VACATE

The October 1, 2008 Board decision addressing the issue of an effective date prior to December 15, 1993 for the award of service connection for PTSD with a panic disorder and obsessive compulsive features is vacated.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



